Citation Nr: 1744336	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  10-21 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a right hip disability. 

2. Entitlement to an initial rating in excess of 50 percent for depression with anxiety prior to March 3, 2017. 

3. Entitlement to an initial rating in excess of 30 percent for asthmatic bronchitis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1956 to August 1960. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008 and July 2009 rating decisions by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO). This case was previously before the Board in January and August 2016 when, in part, these matters were remanded for additional development. Since the Board's August 2016 remand, the Veteran was granted a 100 percent disability rating for service-connected major recurrent depression, effective March 3, 2017, in a May 2017 rating decision.

In October 2015, the Veteran withdrew his Board hearing request. 38 C.F.R. 
§ 20.704(e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial rating in excess of 50 percent for depression with anxiety prior to March 3, 2017 and entitlement to service connection for a right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The objective pulmonary function tests (PFTs) of record do not show that the Veteran has a Forced Expiatory Volume in one second (FEV-1) less than 56 percent predicted or an FEV-1 to Forced Vital Capacity (FVC) ratio (FEV-1/FVC) less than 56 percent predicted.

2. The Veteran has not received intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids for his asthma or immuno-suppressive medications, and his asthma does not necessitate monthly visits for required care of exacerbations.


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent for asthmatic bronchitis have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.21, 4.97, DC 6602.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify was satisfied by letters in February 2005 and March 2009. 
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159. VA has also satisfied the duty to assist. Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Disability Ratings

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns Diagnostic Codes (DCs) to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 
38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. There is a general rule against the "pyramiding" of benefits. See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993). However, a Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Asthmatic Bronchitis

The Veteran's asthmatic bronchitis is currently rated as 30 percent disabling under DC 6602, since service connection was effective July 27, 2001. 38 C.F.R. § 4.97. 

DC 6602 provides that: 

A 100 percent evaluation is assigned for bronchial asthma when FEV-1 is less than 40-percent predicted, or; FEV-1/FVC is less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

A 60 percent evaluation is assigned where FEV-1 is 40-55 percent predicted, or; FEV-1/FVC of 40-55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

A 30 percent evaluation is assigned when FEV-1 is 56-70 percent predicted, or; FEV-1/FVC of 57 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.

Therefore, in order to get a higher rating the Veteran must show he meets these requirements based on the objective results of a PFT, takes the requisite medication, or meets the threshold based on his visits to a physician to treat exacerbations. Unfortunately, however, there is not this required indication of greater impairment.

The Veteran was afforded a VA medical examination in February 2005. At the time he was taking allergy medication and four inhalers. His FEV-1 levels were 80% predicted and his FEV-1/FVC levels were 100% predicted.

The Veteran was afforded a VA medical examination in April 2007. His FEV-1 levels were 80% predicted and his FEV-1/FVC levels were 100% predicted.

The Veteran was afforded a VA medical examination in June 2013. He did not use oral or parenteral corticosteroid medications. He used daily inhalational bronchodilation therapy. He did not use any oral bronchodilators. He had received three antibiotic treatments in the last year for acute bronchitis. He did not use outpatient oxygen therapy. He had been afforded PFTs in February 2012 and his FEV-1 levels were 76% predicted and his FEV-1/FVC levels were 82% predicted.

The Veteran was afforded a VA medical examination in September 2016. The examiner stated that since the Veteran's June 2013 VA medical examination, the Veteran used one inhaler (albuterol) and only at night. The examiner stated that there were no visits for exacerbations, no courses of oral or inhaled corticosteroids, and no respiratory failure. The examiner stated that he was unable to obtain new PFTs because the Veteran's Alzheimer's disease made cooperation for the tests impossible. 

The Veteran's VA and private treatment records do not show at least monthly visits to a physician for required care of exacerbations or intermittent courses of systemic corticosteroids. They also do not show FEV-1 levels at 40-55% predicted or FEV-1/FVC at 40-55%. Accordingly, the evidence does not show that a disability rating in excess of 30 percent for asthmatic bronchitis is warranted during the appellate period. 38 C.F.R. § 4.97, DC 6602. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to a disability rating in excess of 30 percent for asthmatic bronchitis is denied.


REMAND

With regard to the claim for an initial rating in excess of 50 percent for depression with anxiety prior to March 3, 2017, VA medical records in 2013 and in 2015 continuously document that the Veteran has reported receiving mental health treatment at Kaiser, a private health care provider.  However, there are no mental health treatment records from Kaiser associated with the claims file.  As those private treatment records are relevant to the evaluation of the severity of the Veteran's service connected depression with anxiety disability on appeal, a remand is warranted. 

Further, the Veteran contends that he has suffered with the claimed right hip disability continuously since his active duty. Unfortunately, the May 2016 VA medical opinion did not address the Veteran's lay statements regarding continuity of symptomatology. The Veteran should be provided a VA medical addendum opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Request that the Veteran provide sufficient information and authorization to enable VA to obtain any additional relevant evidence, to include VA and non-VA medical records, not already associated with the claims. Specifically, request authorization to obtain all outstanding, pertinent medical records from Kaiser Permanente, to include all mental health treatment records.  

2.   Return the Veteran's claims file to the examiner who performed the Veteran's May 2016 VA medical examination. If that examiner is not available, provide the Veteran's claims file to a suitable qualified examiner. If the examiner determines that the opinion requested cannot be provided without in-person examination, then an in-person examination should be scheduled.

The examiner is asked to opine for each diagnosed disorder of the right hip and taking into account the Veteran's assertions in his September 2009 Notice of Disagreement that he has suffered with this condition for decades since he was treated for it during active duty, is it at least as likely as not that the disorder was incurred during, manifested during, or resulted from the Veteran's service, or was present within one year following the Veteran's service?

3. After reviewing the record in its entirety and conducting any additional evidentiary development deemed necessary, the AOJ should readjudicate the claims. If the benefits sought by the appellant remain denied, he must be provided a Supplemental Statement of the Case (SSOC) and an opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


